DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

As previously discussed on the record in prior office actions, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the – 
“female bayonet connector”,
“surgical instrument shaft”,
“disposable loading unit shaft”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The applicant is using a generic female bayonet connector in place of the claimed connector, based on the premise that a “detailed illustration is not essential for a proper understanding” of the invention.  Unfortunately, this argument does not address the spirit of the objection.  The examiner will note that the subject matter of the female bayonet connection represents an improvement to an old design.  As such, it falls under MPEP 1.83, to wit; “(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 25, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the -	“surgical instrument shaft” and the “disposable loading unit shaft” are not found in the disclosure.    As such, they are further not identified in the drawings.  This discrepency represents a failing of the written description requirement as well as presenting a new matter situation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 25, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9 and 25, the limitations, the “surgical instrument shaft” and the “disposable loading unit shaft” are not defined nor found in the disclosure, and they are further not identified in the drawings.  As such, these items are inherently indefinite, as the Examiner is forced to make assumptions as to their location, function, and construction.  In the interest of compact prosecution, the Examiner will interpret these to include any item in the prior art that could conceivably represent a shaft on the surgical instrument and the disposable loading unit respectively.

Response to Arguments

Applicant’s arguments based on the claim amendments, with the exception of claim 23, regarding the 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, regarding the 112A and 112B rejections of claim 24 have been fully considered and are persuasive.  The rejections have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 14-15, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, (US 2015/0324317), in view of Gaspar (US 10,215,318).

Regarding claim 9 (and likewise claim 25, which is nearly identical and contains no patently distinct features from claim 9), Collins discloses; “A disposable loading unit (Fig. 2, loading unit 16) for use with a surgical instrument, wherein the surqical instrument comprises a surqical instrument shaft (Fig. 1, outer tube 57) ,wherein the disposable loading unit comprises: 

an end effector (Fig. 2, end effector 23), comprising: 

an anvil (Fig. 2, anvil assembly 25), 

an elongate channel ([0119] The cartridge jaw member 113 includes a channel); 

and a staple cartridge ([0119], “the staple cartridge assembly 115”) removably coupled to the elongate channel, wherein at least one of the anvil and the elongate channel is movable to capture tissue between the anvil and the staple cartridge;

A disposable loading unit shaft (Fig. 1, proximal body portion 24) comprising a connector portion (Fig. 2, adapter coupler 27) extending proximally from the end effector, wherein the connector portion is configured to establish a releasable bayonet connection between the disposable loading unit shaft and the surgical instrument shaft, ([0103] With reference to FIGS. 3, 4, and 5, loading unit coupler 15 of adapter assembly 14 is configured to operably engage adapter coupler 27 of loading unit 16 via a push and twist or bayonet-type arrangement.) (the type of connection shown in the figures represents a bayonet connection, in that the connectors are inserted and then rotated to lock into position)(This limitation represents an intended use of the connector.  Specifically, the receiving surgical instrument, and its construction, are not claimed by this invention.  According to the definition of a bayonet connection (https://en.wikipedia.org/wiki/Bayonet_mount), it is the receiving (female) mount, not the male plug that marks the connection as a bayonet connection.  As such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  As these protrusions could be used in a bayonet style female mount and are capable of performing the intended use, this device meets the limitation of the claim.)
wherein the connector portion comprises a hollow body (see Fig. 6) defining a longitudinal axis therethrough (Fig. 1, axis X-X), and wherein the hollow body comprises:

Collins discloses a connector with a similar connector portion as the current application.  However, some of the specific, claimed limitations are not disclosed.  These claim limitations include;

a first engagement portion comprising: 
a first bayonet lug protruding from the hollow body; 
and a second bayonet lug protruding from the hollow body in a direction away from the direction of the first bayonet lug;

and a second engagement portion distally and radially offset from said first engagement portion, comprising: 
a third bayonet lug protruding from the hollow body; 


wherein the first bayonet lug and the second bayonet lug extend away from the longitudinal axis along a first axis, wherein the third bayonet lug and the fourth-3- 304059781 v1Application No. 15/386,236Amendment dated November 20, 2019Responsive to Office Action mailed September 20, 2019 bayonet lug extend away from the longitudinal axis along a second axis,

wherein the first axis is radially offset from the second-3-Application No. 15/386,236 axis,

wherein the first bayonet lug, the second bayonet lug, the third bayonet luq, and the fourth bayonet lug define the same shape and size.

Gaspar teaches:
a connector portion (Fig. 3, connector lugs 302 and 303) extending proximally from the end effector (the end effector and surgical apparatus are taken from Collins), wherein the connector portion is configured to establish a releasable bayonet connection between the disposable loading unit shaft and the surgical instrument shaft (from Collins – represented in Gaspar by Fig. 3, end 204) (the type of connection shown in the figures represents a bayonet connection, in that the connectors are inserted and then rotated to lock into position)(This limitation represents an intended use of the connector.  Specifically, the receiving surgical instrument, and its construction, are not claimed by this invention.  According to the definition of a bayonet connection (https://en.wikipedia.org/wiki/Bayonet_mount), it is the receiving (female) mount, not the male plug that marks the connection as a bayonet connection.  As such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  As these protrusions could be used in a bayonet style female mount and are capable of performing the intended use, this device meets the limitation of the claim.), 
wherein the connector portion comprises a hollow body (see Fig. 3) defining a longitudinal axis therethrough (Fig. 3, Axis “A”), and wherein the hollow body comprises:

a first engagement portion (See Examiner Illustration A, utilizing the row labeled 302 in Fig. 5) comprising: 
a first bayonet lug (See Examiner Illustration A)  protruding from the hollow body; 
and a second bayonet lug (See Examiner Illustration A) protruding from the hollow body in a direction away from the direction of the first bayonet lug;


    PNG
    media_image1.png
    310
    875
    media_image1.png
    Greyscale




and a second engagement portion (See Examiner Illustration A, utilizing the row labeled 303 in Fig. 5) distally and radially offset from said first engagement portion (Col. 3, line 36, “Connector lugs are arranged in adjacent rows with a gap 305 between each adjacent connector lug. Connector lugs 302, 303 are arranged in single file in the axial direction A-A as well with a gap 306 between each adjacent connector lug.”) , comprising: 
a third bayonet lug (See Examiner Illustration A) protruding from the hollow body; 
and a fourth bayonet lug (See Examiner Illustration A) protruding from the hollow body in a direction away from the direction of the third bayonet lug, 

wherein the first bayonet lug and the second bayonet lug extend away from the longitudinal axis along a first axis, (See Examiner Illustration A), wherein the third bayonet lug and the fourth-3- 304059781 v1Application No. 15/386,236Amendment dated November 20, 2019Responsive to Office Action mailed September 20, 2019 bayonet lug extend away from the longitudinal axis along a second axis (See Examiner Illustration A),

wherein the first axis is radially offset from the second-3-Application No. 15/386,236 axis (See Examiner Illustration A),

wherein the first bayonet lug, the second bayonet lug, the third bayonet luq, and the fourth bayonet lug define the same shape and size (Claim 25 claims the same fixed height – this is covered by the same size limitation of claim 9)(Regarding shape - Col. 3, line 35, “Each connector lug 302 and 303 has a substantially rectangular shape.”, regarding size, it is clear from the drawings that they are in fact the same size (and must be, in order for them to fit between the receiving lugs in the female half).  Evidence of this is shown in Fig. 4, in which all of the lugs, both 302 and 303 series, extend outward to the same circumference.  Further, each has the same size grieve, 306, between each lug.).

Because both Collins and Gaspar teach bayonet connectors, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to substitute one type of end connector for the other to achieve the predictable result of providing an effective surgical tool. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  There are numerous known benefits of a multi-lug bayonet connection, but by far the most commonly known is the increase in strength of the connection.  Each set of radially offset connectors increases the overall strength of the connection.  This fact is commonly known, and is seen in many devices.  Perhaps the most obvious example of this effect can be seen in the firearms industry, in which the bolt of the firearm is under immense amounts of pressure.  As such, the inclusion of additional lugs on the bolt can represent the difference between a catastrophic failure and a safe shooting experience.  The most famous example of this is the Weatherby Mark 5 (https://www.gunsandammo.com/editorial/seven-decades-of-the-weatherby-mark-v/248400 - Written August 11, 2016) magnum bolt head, which has 
    PNG
    media_image2.png
    432
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    345
    583
    media_image3.png
    Greyscale

Weatherby Mark 5 Bolt 

Regarding claim 12, the modified Collins further discloses: the first axis (see Examiner Illustration A) is perpendicular to the longitudinal axis (Fig. 3, Axis “A”).

Regarding claim 14, the modified Collins further discloses: the second axis (see Examiner Illustration A) is perpendicular to the longitudinal axis (Fig. 3, Axis “A”).

Regarding claim 15, the modified Collins further discloses: the first engagement portion is spaced apart from the second engagement portion (see Examiner Illustration A).

Regarding claim 20, the modified Collins further discloses: the first bayonet lug (see Examiner Illustration A) and the second bayonet lug (see Examiner Illustration A) each comprise a rectangular cross-section (Col. 3, line 35, “Each connector lug 302 and 303 has a substantially rectangular shape.”).

Regarding claim 21, the modified Collins further discloses: the third bayonet lug (see Examiner Illustration A) and the fourth bayonet lug (see Examiner Illustration A) each comprise a rectangular cross-section (Col. 3, line 35, “Each connector lug 302 and 303 has a substantially rectangular shape.”).

Regarding claim 22, the modified Collins further discloses: the first bayonet lug (see Examiner Illustration A) and the third bayonet lug (see Examiner Illustration A) each comprise a rectangular cross-section (Col. 3, line 35, “Each connector lug 302 and 303 has a substantially rectangular shape.”).

Regarding claim 23, the modified Collins further discloses: the first bayonet lug, the second bayonet lug, the third bayonet lug, and the fourth bayonet lug are symmetrical in shape and size (Each of the lugs is stated as having a rectangular shape, and due to the evenly spaced rows and columns of both the lugs and the channels between the lugs, it is a definite that they are the same shape and size.  This can be further seen in Figures 3-5.).

Regarding claim 24. the modified Collins discloses: the first bayonet lug, the second bayonet lug, the third bayonet lug, and the fourth bayonet lug of the first engagement portion and the second engagement portion are configured to withstand a force transmitted along a longitudinal axis of the disposable loading unit during multiple firings of the disposable loading unit (this represents an intended use of the device. As such, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As these protrusions function as a bayonet connection, according to the definition of a bayonet connection on Wikipedia, “To disengage unintentionally, the pins must break,” (https://en.wikipedia.org/wiki/Bayonet_mount) - as such, it is commonly known that the forces acting on the connection are absorbed by the pins or lugs. Furthermore, applicant does not require any requisite degree of force. Thus it would be obvious to one of ordinary skill before the effective filing date to understand that any lug configuration could withstand “a force” (in the sense that the smallest force possible could be applied based on the claim language) since the force has not been properly defined or a requisite degree required).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, (US 2015/0324317), in view of Gaspar (US 10,215,318), in Further view of Munchbach, (US 2,886,358).

Regarding claim 10, the modified Collins discloses the limitations of claim 9.

The modified Collins does not explicitly disclose, the first engagement-portion is oriented at a 90 angle with respect to the second engagement portion.

Munchbach teaches: the first engagement-portion is oriented at a 90 angle with respect to the second engagement portion (see Examiner Illustration B, which highlights that the lugs in this reference are set at a 90 degree offset).

    PNG
    media_image4.png
    387
    291
    media_image4.png
    Greyscale

Examiner Illustration B

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the offset of the Gaspar lugs with the offset as taught by Munchbach, thereby combining prior art references to achieve a predictable result.  This represents a simple substitution between two similar references.  It would have been obvious to one of ordinary skill in the art to substitute KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396
(2007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731